Citation Nr: 1236322	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for residuals of traumatic head injury, diagnosed as cognitive disorder, mood disorder and psychotic disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1979.  He also had an additional eight months of prior inactive duty service. 

These matters are before the Board of Veterans' Affairs (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2012.  A transcript of the hearing is of record. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see April 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2010 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for residuals of traumatic head injury, diagnosed as cognitive disorder, mood disorder and psychotic disorder, is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The Veteran's migraine headaches were not present in service and are not etiologically related to service. 

2.  The Veteran's seizure disorder was not present in service and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A seizure disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the issues decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the issues in February 2009. 

The record also reflects that service treatment records (STRs) and all available, pertinent post-service treatment records have been obtained.  In addition, the Veteran was afforded a VA examination in December 2008.  The Veteran provided testimony at a hearing.  Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

In sum, the Board finds that VA has satisfied its duties to notify and to assist the Veteran in this case.  Accordingly, the Board will address the merits of the claims. 

Law and Regulations 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he currently has migraine headaches and a seizure disorder secondary to an in-service head injury. 

STRs show that the Veteran hit his head in an April 1979 car accident.  He blacked out for a moment and complained of headaches thereafter.  Examination revealed abrasions but no fractures.  In June 1979 he was in a motorcycle accident, but the only complaints and findings noted were related to a knee injury.  The Veteran was seen in July and August 1979 with complaints of a history of dizziness, almost blacking out and passing out for several months.  He denied any trauma.  A July 1979 STR relates these complaints to medication taken (Actifed).  An August 1979 STR notes that examination revealed no nystagmus or cerebellar signs.  An October 1979 discharge examination report notes that neurological examination was clinically normal.  The STRs do not document any injury from being hit in the head by the wing of an airplane. 

VA outpatient treatment records note that the Veteran first sought VA treatment for various disabilities, including migraines and seizures, in August 2007.

A July 2008 VA outpatient treatment record notes that the Veteran reported developing seizures over the past two years.  An August 2008 VA neurology consultation report notes that the Veteran reported the onset of seizures three years ago, which were not controlled by anti-seizure medication.  In August 2008 the Veteran's sister called to discuss his treatment for seizures and headaches.  

In September 2008 the Veteran submitted the instant claim for service connection.  He maintained that his migraines and seizures were due to a head injury.

A December 2008 VA outpatient treatment records notes that the Veteran reported experiencing seizures for three years.  He also reported experiencing migraines in 2008.

A December 2008 VA neurological examination report notes the Veteran's complaints of seizures and migraines since service.  After reviewing the Veteran's claims file, the VA examiner noted the Veteran's history of a head injury sustained in an in-service car accident, and his complaints of passing out in service.  The examiner also noted that the Veteran's claim of a flight line injury was not noted in his STRs.  Diagnoses included partial complex seizures and migraine headaches.  The examiner noted that no seizure activity was documented during service; he further noted that seizure activity usually has an onset of within one year of a head injury.  The examiner opined that the Veteran's current seizure disorder and migraine headaches were not documented for many years after service and therefore he was unable to relate these disabilities to an in-service head injury.  

In May 2009 the Veteran submitted a statement in support of a claim for service connection for posttraumatic stress disorder.  He reported that he had been hit in the head with the wing of a Harrier while working the flight line in service.  He stated that the injury knocked him out.

A July 2009 memorandum from the VA JSRRC Coordinator notes that the Veteran's alleged flight deck head injury was not corroborated by his STRs or service personnel records.

In an April 2010 substantive appeal, the Veteran maintained that his headaches and other disabilities were caused by hitting his head on the windshield during a car accident in service.

During the August 2012 travel Board hearing, the Veteran stated that he was knocked out by an airplane wing in October 1978.  He stated that he was unconscious for over two hours, was diagnosed with a concussion, and subsequently developed headaches.  He also stated that he had his first seizure on the day of his discharge hearing, causing the hearing to be postponed for two days.

Additional evidence of record includes records from the Social Security Administration (SSA), which note that the Veteran reported becoming disabled from various disabilities, including migraines and seizures, beginning in 2008. 

Regarding the etiology of migraine headaches and a seizure disorder, the medical evidence of record shows that these disabilities have been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of migraine headaches or a seizure disorder.  As noted above, the medical evidence fails to show the presence of these disabilities until 2007, more than 25 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's migraine headaches and seizure disorder are (or might be) related to his active service.  In fact, as discussed above, the December 2008 VA medical opinion addressing this question is against the claims.  The Board has found the VA opinion to be highly probative because it is based upon a review of the Veteran's pertinent history, including the Veteran's statements, STRs, and post service treatment records, and it includes adequate reasons and bases to support its conclusion.  There is no contrary opinion of record.

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran. 

The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498. 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also, the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran essentially maintains that his migraines and seizures began in service after a head injury.  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone, supra (flatfoot). 

In this case, the Board acknowledges that the appellant is competent to state that he had headaches and seizures in service.  However, the Board has not found his statements on this point to be credible.  In this regard, the Board notes that although he sought treatment in service on many occasions for various complaints, he did not mention migraines or seizures on any of those occasions.  In addition, he was noted to have a normal neurological examination in October 1979.  The medical evidence documents no pertinent complaint until 2007, and in 2008 he reported a history of pertinent symptoms for no more than three years.  In the Board's opinion, this history provided for clinical purposes is far more probative than the history provided by the Veteran subsequently for compensation purposes.

Finally, the Board again notes that a flight line accident resulting in a diagnosis of concussion has never been confirmed by the objective evidence of record.  

The Board concludes that the medical evidence is of greater probative value than the lay allegations regarding migraine headaches and seizure disorder. 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's migraine headaches and seizure disorder were not present in service or for many years thereafter, and are not related to his military service. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a seizure disorder is denied.


REMAND

The Veteran contends that a head injury sustained during his military service caused his currently diagnosed cognitive disorder, mood disorder and psychotic disorder.  Specifically, the Veteran maintains that he sustained head injuries in a car accident and in an accident on the flight line.  

STRs confirm that the Veteran hit his head in an April 1979 car accident.  Neither the STRs nor the service personnel records confirm an accident on the flight line.  

Post-service medical evidence shows that the Veteran has been diagnosed with a cognitive disorder, mood disorder and psychotic disorder.  During the August 2012 travel Board hearing, the Veteran testified that he had experienced symptoms of confusion and poor job performance since an in-service head injury.  A December 2008 VA psychiatric examination report notes the Veteran's history of traumatic brain injury when he was hit in the head with an aircraft wing in service.  Current diagnoses included cognitive disorder, mood disorder and psychotic disorder.  The examiner opined that the Veteran's cognitive disorder was likely related to his traumatic brain injury in service, his mood disorder was related to his cognitive disorder, and his psychotic disorder was related to his mood disorder.  However, as noted above, a flight line accident has not been confirmed by the medical evidence of record.  Moreover, the December 2008 VA psychiatric examination report is not adequate for adjudication purposes as it does not provide an opinion as to whether the Veteran's cognitive disorder, mood disorder and psychotic disorder are related to the head injury noted in the STRs (the April 1979 car accident).  Under applicable regulation, "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).) 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any cognitive disorder, mood disorder and psychotic disorder present during the period of this claim. The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion whether any such cognitive disorder, mood disorder and/or psychotic disorder is, at least as likely as not (a 50 percent or better probability), related to his active service, to include the head injury sustained in an April 1979 car accident.  The examiner must explain the rationale for all opinions expressed.  The examiner must acknowledge and discuss the Veteran's lay statements that he has experienced confusion since service.  All findings and conclusions should be set forth in a legible report. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


